                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD CHAMBERS,                                        CIVIL ACTION
    Plaintiff,

        v.                                             N0.18-5200

GEN CE BRINKLEY, et al,
     Defendants.

                                              ORDER

        AND NOW, this 28th day of December 2018, upon considering prose Plaintiff Gerald

Chambers' Motion for leave to proceed in forma pauperis (ECF Doc. No. 1), Complaint (ECF

Doc. No. 2), and Prisoner Trust Fund Account Statement (ECF Doc. No. 5), and for reasons in the

accompanying Memorandum, it is ORDERED:

        1.      Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED.

        2.      Gerald Chambers, #NJ-0691, shall pay the full filing fee of$350.00 in installments,

under 28 U.S.C. § 1915(b). After reviewing Mr. Chambers' submitted financial information, we

assess an initial partial filing fee of $10. 78 is assessed. The appropriate official at SCI Fayette or

at any other prison at which Mr. Chambers may be incarcerated is directed to deduct $10.78 from

Mr. Chambers' inmate trust fund account, when such funds become available, and forward the

amount to the Clerk of the United States District Court for the Eastern District of Pennsylvania,

601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 18-

5200. After the initial partial filing fee is collected and until the full filing fee is paid, the

appropriate official at SCI Fayette or at any other prison at which Mr. Chambers may be

incarcerated, shall deduct from Mr. Chambers' account, each time Mr. Chambers' inmate trust
fund account exceeds $10, an amount no greater than 20 percent of the money credited to his

account during the preceding month and forward the amount to the Clerk of Court at the address

provided above to be credited to Civil Action No. 18-5200.

        3.       The Clerk of Court shall send a copy of this Order to the Superintendent of SCI

Fayette.

        4.       The Complaint (ECF Doc. No. 2) is deemed filed.

        5.       We dismiss the Complaint (ECF Doc. No. 2) for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii).

        6.       Mr. Chambers' claims against Judge Genece Brinkley and the Department of

Corrections are DISMISSED with prejudice.

        7.       Mr. Chambers' claims against the City of Philadelphia and Secretary Wetzel are

DISMISSED without prejudice to filing an amended complaint no later than February 4, 2019,

ifhe can state a plausible claim against the City or Secretary Wetzel. An amended complaint shall

name all defendants in the caption of the amended complaint and plead how each defendant

violated Mr. Chambers' rights. Mr. Chambers should not allege any claims against Judge Genece

Brinkley or the Department of Corrections as those claims are dismissed with prejudice. An

amended complaint must be a complete document which does not rely on Mr. Chambers'

Complaint (ECF Doc. No. 2).

       8.        The Clerk of Court shall provide a blank copy of this Court's current standard form

to be used by a prisoner filing a civil rights action bearing the above-captioned civil action number

to Mr. Chambers for his use in possibly filing an amended complaint.

       9.        Upon the filing of an amended complaint, the Clerk shall not make service until

further Order.



                                                  2
       10.    We may dismiss this case without further notice if Mr. Chambers fails to timely file

an amended complaint consistent with this Order no later than February 4, 2019.




                                               3
